United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 21-2570
                    ___________________________

                           Charles W. Pollock, Jr.

                   lllllllllllllllllllllPetitioner - Appellant

                                       v.

           Warden Matthew Marske; Jeremy Nerdstadt; Jill Slegh

                  lllllllllllllllllllllRespondents - Appellees
                                    ____________

                 Appeal from United States District Court
                      for the District of Minnesota
                              ____________

                         Submitted: April 21, 2022
                           Filed: April 26, 2022
                               [Unpublished]
                              ____________

Before COLLOTON, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       Charles Pollock appeals after the district court1 denied his 28 U.S.C. § 2241
petition, which challenged his custody classification within the Bureau of Prisons.
After careful review, we conclude the district court correctly determined it did not
have jurisdiction over the section 2241 petition. See Hill v. Morrison, 349 F.3d 1089,
1091 (8th Cir. 2003) (district court’s dismissal of § 2241 petition reviewed de novo);
Kruger v. Erickson, 77 F.3d 1071, 1073 (8th Cir. 1996) (per curiam) (if prisoner is
not challenging validity of conviction or length of detention, habeas corpus is not
proper remedy). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendation of the Honorable Becky R.
Thorson, United States Magistrate Judge for the District of Minnesota.

                                         -2-